UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7387



JOHN HENRY JOHNSON,

                                             Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-99-892-7)


Submitted:   January 29, 2003           Decided:    February 27, 2003


Before WILKINS, Chief Judge, MOTZ, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Henry Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Henry Johnson seeks to appeal the district court’s orders

denying relief on his Fed. R. Civ. P. 60(b) motion, which the

district court construed as a petition filed under 28 U.S.C. § 2254

(2000), and denying his motion for reconsideration.         We have

reviewed the record and conclude on the reasoning of the district

court that Johnson has not made a substantial showing of the denial

of a constitutional right. See Johnson v. United States, No. CA-99-

892-7 (W.D. Va. June 20, 2002). Accordingly, we deny a certificate

of appealability and dismiss the appeal.   See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2